United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
DEPARTMENT OF THE ARMY, TEST &
EVALUATION COMMAND, WHITE SANDS
MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0946
Issued: October 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2015 appellant filed a timely appeal from a January 8, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed a
pulmonary condition causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 8, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that four different military and civilian doctors concurred
that the constant exposure of mold, asbestos, and fungi in her work building caused her lung
disease.
FACTUAL HISTORY
On January 24, 2014 appellant, a 49-year-old information technology (IT) specialist, filed
an occupational disease claim (Form CA-2) alleging that she sustained a pulmonary condition
due to factors of her federal employment. She alleged that the air in her work building was
contaminated and that this caused her stress, breathing problems, and chest pain. Appellant
reported that she first became aware of her condition and attributed it to her federal employment
on December 17, 2013.
Appellant submitted a position description and a December 10, 2013 report from
Dr. Cesar Vivanco, a Board-certified oncologist, who reported that appellant suffered from
“severe respiratory problems contracted in White Sands Missile Range.” Dr. Vivanco noted that
appellant experienced a back injury at work that kept her away for several months and after she
returned to work, she developed several physical health problems. He opined that appellant’s
respiratory problems, constant headaches, upset stomach, chest pain, insomnia, uncontrolled high
blood pressure, low energy, and eating disorders were consequences of the high level of stress
she was having at work. Dr. Vivanco recommended she stop all stressful activities immediately
and indicated that if appellant’s symptoms continued to worsen he would have to consider
hospitalization.
In a February 11, 2014 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted narrative statements dated March 4 and June 26, 2014, an
environmental report of her work building, and photographs in support of her claim. She also
submitted a November 15, 2010 witness statement from her coworker, R.L., who indicated that
he noticed her breathing issues when she was required to have prolonged stays within the work
building and that she started feeling poorly with a shortness of breath and coughing.
By decision dated January 8, 2015, OWCP denied appellant’s claim finding that the
medical evidence she submitted failed to establish a causal relationship between her pulmonary
condition and factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that he or she is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
developed a pulmonary condition causally related to factors of her federal employment.
Appellant identified the factors of employment that she believed caused her pulmonary
condition, specifically breathing in contaminated air at work, which OWCP accepted as factual.
However, in order to establish a claim that she sustained an employment-related injury, she must
also submit rationalized medical evidence which explains how her employment caused or
aggravated her medical condition.8
In his December 10, 2013 report, Dr. Vivanco noted that appellant suffered from “severe
respiratory problems contracted in White Sands Missile Range.” He opined that her respiratory
problems, constant headaches, upset stomach, chest pain, insomnia, uncontrolled high blood
pressure, low energy, and eating disorders were all consequences of the high level of stress she
was experiencing at work. Dr. Vivanco recommended that appellant stop all stressful activities
immediately and that if her symptoms worsened he would have to consider hospitalization. The
Board finds that Dr. Vivanco failed to provide a rationalized opinion to explain how the alleged
contaminated air caused or aggravated her pulmonary condition or any other condition.
Dr. Vivanco noted that appellant’s condition occurred while she was at work, but such
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See O.W., supra note 5.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).

3

generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how her
physical activity at work actually caused or aggravated the diagnosed conditions.9 The Board
has held that the mere fact that a condition manifests itself during a period of employment does
not raise an inference that there is a causal relationship between the two.10 Lacking thorough
medical rationale on the issue of causal relationship, the Board finds that Dr. Vivanco’s report is
insufficient to establish that appellant sustained an employment-related injury.
Appellant further submitted a position description, her own narrative statements, an
environmental report, photographs, and a witness statement from her coworker, R.L. These
documents are not medical evidence because they do not contain rationale by a physician relating
appellant’s disability to her employment.11 As such, the Board finds that appellant did not meet
her burden of proof with these submissions.
On appeal, appellant submitted new evidence and contends that four different military
and civilian doctors concurred that the constant exposure of mold, asbestos, and fungi in her
work building caused her lung disease. As noted,12 however, the Board is precluded from
reviewing evidence which was not before OWCP at the time it issued its final decision.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed a pulmonary condition causally related to factors of her federal employment.

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
12

Supra note 2.

13

See 20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

